Citation Nr: 1734630	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-18 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post tarsal coalition with mild osteoarthritis to the right foot.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Marenna, Counsel
INTRODUCTION

The Veteran served on active duty from March 1982 to June 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on behalf of the RO in Detroit, Michigan.  In that decision, the RO granted entitlement to service connection for status post tarsal coalition with mild osteoarthritis of the right foot, evaluated as 10 percent, effective September 29, 2008.

This case was previously before the Board in August 2016.  The Board found the issue of entitlement to a TDIU had been raised by the record and remanded the issues for additional development.  The Board notes that the Board also remanded the issue of entitlement to service connection for status post total right hip replacement, degenerative changes of the thoracolumbar spine, and degenerative arthritis, right knee, for the issuance of a statement of the case.  Statements of the case were issued on the appeals in June 2017.  As the Veteran has not yet completed a substantive appeal on those issues, the Board does not have jurisdiction of the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Board remanded the Veteran's claims for a VA examination to evaluate the current symptoms of the Veteran's service-connected right foot disability.  The Veteran was afforded a VA examination in November 2016.  However, the Board finds that the examination is inadequate.  The United States Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's right status post tarsal coalition with mild osteoarthritis to the right foot is currently rated under Diagnostic Codes 5010-5284 for traumatic arthritis and other foot injuries.  38 C.F.R. § 4.71a.  In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held, in a case involving rating of disabilities of the feet, that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not evaluated under a Diagnostic Code predicated on range of motion measurements.  The November 2016 VA examination report indicates the Veteran reported having pain in the right foot with prolonged ambulation.

The VA examination reports of record include only active range of motion findings for the ankle and do not indicate whether passive range of motion was tested.  The findings also do not include joint testing on weight-bearing and nonweight-bearing.  Therefore, in light of Correia and Southall-Norman, a remand is required to obtain an additional VA examination addressing active and passive range of motion, as well as pain with weight-bearing and nonweight-bearing for the foot, to the extent such testing is possible.

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with adjudication of the increased rating issue and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Additionally, the most recent treatment records in the file regarding the Veteran's service-connected right foot disability are from November 2016.  As there may be relevant outstanding records, the RO should contact the Veteran and provide her with an opportunity to identify any additional pertinent evidence in support of her claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from November 2016 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of her service-connected right foot disability.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected right foot disability.

The examiner must record the results of testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the Veteran's right foot disability, and with testing of the opposite joint.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Further, the VA examiner should comment as to whether measurements for pain with active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period (March 2009, March 2011, and November 2016 VA examination reports).  If the examiner is unable to provide a retrospective opinion as to these specific findings, he or she should clearly explain so in the report.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




